Title: From James Madison to Robert R. Livingston, 7 February 1803
From: Madison, James
To: Livingston, Robert R.


Sir,Department of State Feby 7th 1803
I have the honor to inclose copies of a communication made to me by the Senat⟨ors⟩ from Massachusetts and of an order of the House of Representatives of the United States whence it appears that the authorities of the Island of Guadaloupe have, in two instances, forced obnoxious people of colour on board of our vessels, to be transported hither. A Bill is now depending before Congress, relative to the landing of this description of persons: but imperfect as are the means of the General Legislature to counteract this dangerous evil, and which are supposed to consist in barely reinforcing the State laws, where any such exist, their injunctions as well as the State laws themselves must operate an injury exclusively upon the owners and masters of vessels who may be made the involuntary instruments of such transportation. The murder of the passengers as suggested at Basseterre could have occurred only to minds void of humanity, and is punishable by law: and as their importation is equally provided against by other countries, it is difficult to conceive how they are to be got rid of after being once on board.
The President, viewing it as a subject of great concern to the public safety, as well as an indignity offered to the United States, directs you to remonstrate to the French Government, against this unjustifiable conduct of their officers, in such decided but friendly terms as may induce them to prevent a repetition of it by dispatching proper orders to their several Islands in the West Indies. It is not improbable that the law contemplated by Congress may have the effect of greatly diminishing the number of our vessels which go to their West India ports, where this aggression may be practised: and we should be justified by necessity in prohibiting any from going thither as long as there should be an apprehension of its being continued. I have the honor to be with great respect Sir, your obt. Sert.
James Madison
 

   
   RC and enclosures (NHi: Livingston Papers); letterbook copy (DNA: RG 59, IM, vol. 6). RC is a letterpress copy, marked “Duplicate.” In a clerk’s hand, signed by JM. For surviving enclosures, see n. 2.



   
   The communication has not been found, but it doubtless referred to an incident in which the authorities at Guadeloupe asked Capt. Benjamin Cushing of the Argo to take three black men to the U.S. When Cushing refused on the grounds that such importation was against U.S. laws, the officer recommended that he take them anyway “and throw them over board, when at sea.” Cushing again refused and put to sea but was followed by a French schooner which fired at his ship. He was forced to take the men, whom the French described as brigands, on board. During the voyage one of the men, Louis Jaquet, told Cushing that his family had been free for several generations and owned a large coffee plantation and that he had been a captain in the French revolutionary army in the Vendée and had returned to Guadeloupe as a brigade chief. Cushing brought the men to Boston and reported the situation to the authorities there (Boston Columbian Centinel, 22 Jan. 1803).



   
   See Resolution of the House of Representatives, 26 Jan. 1803, and nn.


